NO. 12-13-00060-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

DANNY DALE WEISINGER, SR.,                                  §   APPEAL FROM THE 349TH
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   HOUSTON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         We have previously issued an opinion and judgment in this appeal. See Weisinger v.
State, No. 12-13-00060-CV, 2013 WL 1167208 (Tex. App.–Tyler Mar. 20, 2013, no pet. h.)
(mem. op.) (per curiam). Appellant Danny Dale Weisinger, Sr. filed a motion for rehearing, and
we requested, but did not receive, a response to the motion. Appellant has now filed a motion to
withdraw the appeal. See TEX. R. APP. P. 42.1(a)(1). In the motion, Appellant states that he no
longer wishes to pursue the appeal. Accordingly, we grant Appellant’s motion, withdraw his
motion for rehearing, withdraw our March 20, 2013 opinion and judgment, and dismiss this
appeal. See TEX. R. APP. P. 19.1; 42.1(c), (d); 42.2(a); see also Eden Cooper, LP. v. City of
Arlington, No. 02-11-00439-CV, 2012 WL 5869572, at *1 (Tex. App.–Fort Worth Nov. 21,
2012, no pet.) (mem. op) (per curiam) (granting motion to dismiss appeal after filing motion for
rehearing).
Opinion delivered March 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 31, 2014


                                        NO. 12-13-00060-CV


                               DANNY DALE WEISINGER, SR.,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                               Appeal from the 349th District Court
                        of Houston County, Texas (Tr.Ct.No. 03CR-035)

                      THIS CAUSE came on to be heard on the motion of the Appellant to
dismiss the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that Appellant’s motion for rehearing be withdrawn, our March 20,
2013 opinion and judgment be withdrawn, that the appeal be dismissed, and that this decision be
certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.